Case 19-32825 Document 2-1 Filed in TXSB on 05/21/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In re: §
§
HL BUILDERS, LLC f/k/a § Case No. 19-32825
CD HOMES, LLC, §
§ (Chapter 11)
Debtor. §

ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

Upon the Motion’ filed by Houtex Builders, LLC (“Houtex Builders”), 2203 Looscan, LLC
(“Looscan”) and 415 Shadywood, LLC (“Shadywood” and together with Houtex Builders and
Looscan, the “Petitioning Creditors”) for entry of an order consolidating the administration of the
HL Builders’ chapter 11 bankruptcy case with the Petitioning Creditors’ chapter 11 bankruptcy cases
for procedural purposes only, all as more fully set forth in the Motion; and the court having jurisdiction
over the matters raised in the Motion pursuant to 28 U.S.C. § 1334; and the Court having found that
this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order
consistent with Article III of the United States Constitution; and the Court having found that venue
of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and the Court having found that proper and adequate notice of the Motion and hearing thereon has
been given and that no other or further notice is necessary; and the Court having found that good and
sufficient cause exists for the granting of the relief requested in the Motion after having given due
deliberation upon the Motion and all of the proceedings before the Court in connection the Motion,

itis HEREBY ORDERED THAT:

 

1 Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.

ORDER ON APPLICATION FOR JOINT ADMINISTRATION
Case 19-32825 Document 2-1 Filed in TXSB on 05/21/19 Page 2 of 3

1. The above-captioned Chapter 11 Case shall be jointly administered for procedural
purposes only with the chapter 11 bankruptcy cases of Houtex Builders, Looscan and Shadywood as

follows. Additionally, the following items are ordered:

a. Case Nos. __- and 18-34658 shall be transferred to Judge
Norman, who has the lowest-numbered case.

b. Parties may request joint hearings on matters pending in any of the jointly
administered cases.

c. The U.S. Trustee shall conduct joint informal meetings with HL Builders, as

required, and a joint first meeting of creditors.

d. Proofs of claim filed by creditors of HL Builders shall reflect the caption and
case number of HL Builders. Creditors must file proofs of claim in the
individual chapter 11 case of the debtor against which the claim is made.

e. A separate claims register shall be maintained for HL Builders.

2. The Court shall maintain one file and one docket for all of the jointly administered
cases under the case of Houtex Builders, LLC and administer these Chapter 11 Cases under a

consolidation caption as follows:

In te: Case No. 18-34658

HOUTEX BUILDERS, LLC, et al,’ Jointly Administered

Debtors (Chapter 11)

AAA AAAMA

3. The foregoing caption satisfies the requirements set forth in § 342(c)(1) of the
Bankruptcy Code.
4, A notation substantially similar to the following shall be entered on each of the

respective chapter 11 dockets to reflect the joint administration of these Chapter 11 Cases:

 

2 The names of the debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Houtex Builders, LLC (2111), 2203 Looscan, LLC (1418) and 415
Shadywood, LLC (7627).

ORDER ON APPLICATION FOR JOINT ADMINISTRATION Page 2 of 3
Case 19-32825 Document 2-1 Filed in TXSB on 05/21/19 Page 3 of 3

An order has been entered in this case in accordance with Rule 1015(b) of the Federal

Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the Southern

District of Texas directing the joint administration of the chapter 11 cases of HL

Builders LLC with the jointly administered bankruptcy cases of Houtex Builders, LLC,

2203 Looscan, LLC and 415 Shadywood, LLC. The docket in Case No. 18-34658

should be consulted for all matters affecting the case. All further pleadings and

other papers shall be filed in, and all further docket entries shall be made in,

the chapter 11 case of Houtex Builders, LLC, Case No. 18-34658. However,

creditors must file proofs of claim in the individual chapter 11 case of the Debtor

against which the claim is made.

5. The Trustee shall maintain, and the Clerk of the United States Bankruptcy Court for
the Southern District of Texas shall keep, one consolidated docket, one file, and one consolidated
setvice list for the HL Builders chapter 11 cases together with the chapter 11 bankruptcy cases of
Houtex Builders, Looscan and Shadywood.

6. Nothing contained in the Motion or this Order shall be deemed or construed as
directing or otherwise effecting a substantive consolidation of the HL Builders chapter 11 case with
the chapter 11 cases of Houtex Builders, Looscan and Shadywood, provided, however, this Order
shall be without prejudice to the rights of any debtor including HL Builders, Houtex Builders, Looscan
and Shadywood to seek entry of an Order substantively consolidating the cases.

7. HL Builders, Houtex Builders, Looscan and Shadywood are authorized to take all
actions necessary to effectuate the relief granted in this Order in accordance with the Motion.

8. The Court retains jurisdiction with respect to all matters arising from or related to the

implementation, interpretation, and enforcement of this Order.

Dated: , 2018

 

UNITED STATES BANKRUPTCY JUDGE

ORDER ON APPLICATION FOR JOINT ADMINISTRATION Page 3 of 3
